DETAILED ACTION
Response to Amendment
This is in response to an amendment/response filed on 3/8/2021.
Claims 1,10, and 11 have been amended.
 No new claims added.
Hereon, claims 1-19 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1-5,7-15,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Le et al, (USNO.2016/0089992) in view of YAMADA et al, (YAMADA), (USNO.2019/0359078)
 	As for claim 1, Le discloses and shows in Figs. 2,4,5 a method of controlling a low-voltage battery and a high-voltage battery using a latching relay, the method comprising: controlling, by a controller (36), a latching relay unit in response to vehicle state information; and converting, by the controller, a battery system of a vehicle into (ref’s ignition status) either a high-voltage battery system (30) or a low-voltage battery (28) system according to control of the latching relay unit (par.[0042-0043,0046-0048,0054-0056,0090]).
 	Le discloses all limitations, but differs from the claimed invention because he does not explicitly disclose the low-voltage battery includes a first battery module corresponding to a specific voltage, wherein the high-voltage battery includes a plurality of second battery modules, each of the plurality of second battery modules corresponding to the specific  voltage, and wherein the plurality of second battery modules are connected in series in the high-collage battery system by the control of the latching relay unit and the plurality of second battery modules are connected in parallel in the low-voltage battery system by the control of the latching relay unit.
(24) includes a first battery module corresponding to a specific voltage, wherein the high-voltage battery (22) includes a plurality of second battery modules, each of the plurality of second battery modules corresponding to the specific  voltage, and wherein the plurality of second battery modules are connected in series in the high-voltage battery system by the control of the latching relay unit (combination with SR &MR) and the plurality of second battery modules are connected in parallel in the low-voltage battery system by the control (via relay controller) of the latching relay unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Le by using battery system recovers energy through a starter generator motor and charges the battery when a brake is operated while the vehicle is driven for advantages such as providing the ability to stabilize the load voltage requirement, as taught by YAMADA.
 	As for claim 2, Le discloses and shows in Figs. 2,4,5  controlling the latching relay unit includes determining a state of the vehicle to be an ignition on or an ignition off state.
 	As for claim 3, Le discloses and shows in Figs. 2,4,5  the vehicle is in the ignition on state, controlling the latching relay unit in an on state.
 	As for claim 4, Le discloses and shows in Figs. 2,4,5  battery system operates using the low-voltage battery and the latching relay unit is controlled in the on state, converting the battery system from the low-voltage battery system to the high-voltage battery system
As for claims 5 and 15, Le discloses and shows in Figs. 1,2 high-voltage battery system supplies power by connecting a starter generator motor and the high-voltage battery to each other when the vehicle is turned on (par.[0059]).
 	As for claim 7, Le discloses and shows in Figs. 2,4,5  vehicle is in the ignition off state, controlling the latching relay unit in an off state
 	As for claim 8, Le discloses and shows in Figs. 2,4,5 latching relay unit is controlled in the off state, converting the battery system from the high-voltage battery system to the low-voltage battery system.
 	As for claim 9, Le discloses and shows in Figs. 2,4,5 low-voltage battery system is configured such that all battery modules included in the low-voltage battery and the high-voltage battery are connected in parallel to each other (abstract).
As for claim 10, Le discloses and shows in Figs. 2,4,5 a non-transitory computer readable medium containing program instructions executed by a processor (within 36), the computer readable medium comprising: program instructions that control a latching relay unit in response to vehicle state information (ref’s ignition status); and program instructions that convert a battery system of a vehicle into either a high-voltage battery system (30) or a low-voltage battery system (28) according to control of the latching relay unit (par.[0042-0043,0046-0048,0054-0056,0090]).

Le discloses all limitations, but differs from the claimed invention because he does not explicitly disclose the low-voltage battery includes a first battery module corresponding to a specific voltage, wherein the high-voltage battery includes a plurality of second battery modules, each of the plurality of second battery modules 
 YAMADA discloses and Fig. 2 the low-voltage battery (24) includes a first battery module corresponding to a specific voltage, wherein the high-voltage battery (22) includes a plurality of second battery modules, each of the plurality of second battery modules corresponding to the specific  voltage, and wherein the plurality of second battery modules are connected in series in the high-voltage battery system by the control of the latching relay unit (combination with SR &MR) and the plurality of second battery modules are connected in parallel in the low-voltage battery system by the control (via relay controller) of the latching relay unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Le by using battery system recovers energy through a starter generator motor and charges the battery when a brake is operated while the vehicle is driven for advantages such as providing the ability to stabilize the load voltage requirement, as taught by YAMADA.
As for claim 11, Le discloses and shows in Figs. 2,4,5 a battery system of a vehicle, comprising: a low-voltage battery (28); a high-voltage battery (30); a latching relay unit including a plurality of latching relays for electrically connecting the low-voltage battery and the high-voltage battery to each other; and a controller (36) configured to control the latching relay unit based on a vehicle state, wherein the (par.[0042-0043,0046-0048,0054-0056,0090]).
 Le discloses all limitations, but differs from the claimed invention because he does not explicitly disclose the low-voltage battery includes a first battery module corresponding to a specific voltage, wherein the high-voltage battery includes a plurality of second battery modules, each of the plurality of second battery modules corresponding to the specific  voltage, and wherein the plurality of second battery modules are connected in series in the high-collage battery system by the control of the latching relay unit and the plurality of second battery modules are connected in parallel in the low-voltage battery system by the control of the latching relay unit.
 YAMADA discloses and Fig. 2 the low-voltage battery (24) includes a first battery module corresponding to a specific voltage, wherein the high-voltage battery (22) includes a plurality of second battery modules, each of the plurality of second battery modules corresponding to the specific  voltage, and wherein the plurality of second battery modules are connected in series in the high-voltage battery system by the control of the latching relay unit (combination with SR &MR) and the plurality of second battery modules are connected in parallel in the low-voltage battery system by the control (via relay controller) of the latching relay unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Le by using battery system recovers energy through a starter generator motor and charges the battery  providing the ability to stabilize the load voltage requirement, as taught by YAMADA.
As for claim 12, Le discloses and shows in Figs. 2,4,5  the controller determines a state of the vehicle to be an ignition on or an ignition off state
As for claim 13, Le discloses and shows in Figs. 2,4,5  controller controls the latching relay unit in an on state when the vehicle is in the ignition on state.
As for claim 14, Le discloses and shows in Figs. 2,4,5  controller converts the battery system from the low-voltage battery system to the high-voltage battery system when the battery system operates using the low-voltage battery and the latching relay unit is controlled in the on state.
As for claim 17, Le discloses and shows in Figs. 2,4,5 when the vehicle is in the ignition off state, the controller controls the latching relay unit in an off state.
 	As for claim 18, Le discloses and shows in Figs. 2,4,5 latching relay unit is controlled in the off state, the controller converts the battery system from the high-voltage battery system to the low-voltage battery system.
 	As for claim 19, Le discloses and shows in Figs. 2,4,5 the low-voltage battery system is configured such that all battery modules included in the low-voltage battery and the high-voltage battery are connected in parallel to each other (abstract).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of YAMADA and further in view of Kinoshita, (USNO.2018/0281615)
As for claims 6 and 16, Le in combination with YAMADA discloses all limitations, but differs from the claimed invention because he does not explicitly disclose 
Kinoshita discloses and Fig. 3 battery system recovers energy through a starter generator motor and charges the battery when a brake is operated while the vehicle is driven (par.[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified combined teachings of Le and Yamada by using battery system recovers energy through a starter generator motor and charges the battery when a brake is operated while the vehicle is driven for advantages such as providing the ability to enhance energy efficiency of the vehicle (par.[0037]), as taught by Kinoshita.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
 Le does not disclose “wherein the plurality of second battery modules are connected in series in the high-voltage battery system by the control of the latching relay unit, and the plurality of second battery modules are connected in parallel in the low-voltage battery system by the control of the latching relay unit.”

The examiner respectfully disagree and submits,  
Le in combination of YAMADA discloses and Fig. 2 wherein the plurality of second battery modules (via 22) are connected in series in the high-voltage battery system by the control of the latching relay unit (combination with SR &MR) and the plurality of second battery modules are connected in parallel in the (via relay controller) of the latching relay unit, as indicated above in a new rejection necessitated by amendment.
 				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859